May 29, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                          KING FUELS, INC, Appellant

NO. 14-13-00010-CV                           V.

           BABAR H. HASHIM AND LEE OIL CO., INC., Appellees
                  ________________________________

       This cause, an appeal from the judgment in favor of appellant, King Fuels,
Inc., signed October 8, 2012, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment.

      We order the judgment of the court below AFFIRMED.

      We order appellant, King Fuels, Inc., to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.